Title: 15th.
From: Adams, John Quincy
To: 


       Rather dissipated the whole day. Could not study with proper attention, and indeed gave the matter up in the afternoon. At about 7 o’clock we met at the dancing hall, and from that time till between 3 and 4 in the morning we were continually dancing. I was unacquainted with almost all the company, but I never saw a collection of ladies where there was comparatively so much beauty. Two or three gentlemen got rather over the bay; but upon the whole the proceedings were as regular and agreeable as might be expected. Little lodg’d with me, and the Clock struck four, just before we went to bed.
      